                 Case 1:19-cv-08324-DLC Document 1-22 Filed 09/06/19 Page 1 of 3


  From:    Hutcheson, Kelly Kelly.Hutcheson@wmchealth.org
Subject:   Re: Contribute to Advances in the Diagnosis and Management of Uveitis
   Date:   June 12, 2018 at 3:17 PM
     To:   Amro Ali amro.ali9@icloud.com


       Amro, I am so dreadfully sorry to hear that. I’m so glad you went home. My condolences.

       Dr Hutcheson

       Kelly A. Hutcheson, M.D., MBA

           On Jun 12, 2018, at 2:54 PM, Amro Ali <amro.ali9@icloud.com> wrote:

           Unfortunately, my mom can not make it. She passed away but at least I was there.
           Thanks for your kind care.
           A

             On Jun 12, 2018, at 2:49 PM, Hutcheson, Kelly <Kelly.Hutcheson@wmchealth.org> wrote:

             You are most welcome, I’m doing what I can with limited resources. I hope everything went well on your trip home

             Kelly A. Hutcheson, M.D., MBA

               On Jun 12, 2018, at 2:34 PM, Amro Ali <amro.ali9@icloud.com> wrote:

               Thanks, I will work on it and send it to you in the final format.
               I completely understand you have a lot of responsibilities and limited time.

               Really Dr.Hutchesnon, you did a lot of great changes in the department in a very short period. Thanks for that.

               Amro


                 On Jun 12, 2018, at 2:29 PM, Hutcheson, Kelly <Kelly.Hutcheson@wmchealth.org> wrote:

                 Amro, I am supportive of your initiative and would try to read over something that you wrote, but I can’t commit myself to get
                 involved in any other projects right now. I’m sure you understand. I support your doing so. Thank you for inquiring,

                 Kelly A. Hutcheson, M.D., MBA

                 On Jun 12, 2018, at 12:51 PM, Amro Ali <amro.ali9@icloud.com<mailto:amro.ali9@icloud.com>> wrote:

                 Dear Dr,.Hutcheson,

                 We got this invitation from Dr.Stephen Foster (Harvard)to write a chapter in uveitis text book,
                 I am thinking about uveitis in pediatrics, would you be interested in that.
                 Best Regards,

                 Amro A

                 Begin forwarded message:

                 From: Maja Bozicevic | IntechOpen <bozicevic@intechopen.com<mailto:bozicevic@intechopen.com>>
                 Date: June 12, 2018 at 11:50:03 AM EDT
                 To: amro.ali9@icloud.com<mailto:amro.ali9@icloud.com>
                 Subject: Contribute to Advances in the Diagnosis and Management of Uveitis

                 [https://na01.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.intech.sch-
                 design.net%2Fpictures%2F%2FWORDM_IVORY_RGB.png&data=02%7C01%7CKelly.Hutcheson%40wmchealth.org%7C93
                 250de44f6346e39fc008d5d0932a56%7C04a4e212fbc24cbdacc567389ee10acb%7C0%7C0%7C636644252849615999&sda
                 ta=8LHhwA7lRlR2Q8pD72qJfJZR0%2FChSfDHaILmeZGK6fE%3D&reserved=0]

                 We are IntechOpen, the world’s largest
                 scientific publisher of Open Access books


                 [https://na01.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.intech.sch-
                 design.net%2Fpictures%2F%2FLOGO_IVORY_RGB.png&data=02%7C01%7CKelly.Hutcheson%40wmchealth.org%7C9325
                 0de44f6346e39fc008d5d0932a56%7C04a4e212fbc24cbdacc567389ee10acb%7C0%7C0%7C636644252849615999&sdata
                 =9aFFPC9mgKnJXPFBDVwAt5bG7zvMCHMHRqmDf5woJzc%3D&reserved=0]
      Case 1:19-cv-08324-DLC Document 1-22 Filed 09/06/19 Page 2 of 3



      Dear Dr. Ali,

      Due to your involvement in the field, and the research you published in your paper, "Chronic uveitis following neodymium-
      doped yttrium aluminum garnet laser peripheral iridotomy," IntechOpen invites you to extend your work and offer a more
      comprehensive overview of your studies. Contribute a chapter to "Advances in the Diagnosis and Management of Uveitis,"
      an upcoming Open Access book edited by Dr. Alejandro Rodriguez-Garcia and Dr. C. Stephen Foster.

      Work with an internationally recognized peer group and gain increased visibility for your published work. Please visit the book
      project page<https://na01.safelinks.protection.outlook.com/?
      url=https%3A%2F%2Fmts.intechopen.com%2Fwelcome%2Fa81511ced9080932669447918c9b5f72%2Famro.ali9%40icloud
      .com&data=02%7C01%7CKelly.Hutcheson%40wmchealth.org%7C1ef48a56f389475b2b3308d5d084ad79%7C04a4e212fbc
      24cbdacc567389ee10acb%7C0%7C0%7C636644190626180787&sdata=Cq77PpB98TGQjEmWKSwzI8VakkHcTeWuEZlQ9
      LiiGZA%3D&reserved=0> to register your interest.

      We look forward to hearing from you.

      Kind Regards,

      Maja Bozicevic, from IntechOpen
      Author Service Manager

      IntechOpen currently works with world renowned institutions including: [https://na01.safelinks.protection.outlook.com/?
      url=https%3A%2F%2Fcdn.intechopen.com%2Fpublic%2Fimages%2Funiversities.png&data=02%7C01%7CKelly.Hutcheson
      %40wmchealth.org%7C93250de44f6346e39fc008d5d0932a56%7C04a4e212fbc24cbdacc567389ee10acb%7C0%7C0%7C
      636644252849615999&sdata=NwTX6JY9fgHtT7CVyV46jkj2A9BWUBCbayFX8Ls7sRk%3D&reserved=0]



      Can't view email? View online<https://na01.safelinks.protection.outlook.com/?
      url=https%3A%2F%2Fmts.intechopen.com%2Finvitation%2Ffirstcallnewusertitle%3FprojectTitle%3DAdvances%2Bin%2Bth
      e%2BDiagnosis%2Band%2BManagement%2Bof%2BUveitis%26chapterProposalSubmissionDeadline%3D03%2BJul%252C
      %2B2018%26manuscriptSubmissionDeadline%3D01%2BSep%252C%2B2018%26projectIsNumber%3D978-XXX-XX-XXXX-
      5%26paperTitle%3DChronic%2Buveitis%2Bfollowing%2Bneodymium-
      doped%2Byttrium%2Baluminum%2Bgarnet%2Blaser%2Bperipheral%2Biridotomy%26recipientLastNameWithTitle%3DDr.%2
      BAli%26recipientEmail%3Damro.ali9%2540icloud.com%26senderFullName%3DMaja%2BBozicevic%26ppmFirstName%3D
      Maja%26ppmFullName%3DMaja%2BBozicevic%26senderEmail%3Dbozicevic%2540intechopen.com%26senderPhoneNum
      ber%3D%252B385%2B%252851%2529%2B770%2B447%26apc%3D670%26siteUrl%3Dhttp%253A%252F%252Fmts.intec
      hopen.com%26projectInvitationLink%3Dhttps%253A%252F%252Fmts.intechopen.com%252Fwelcome%252Fa81511ced90
      80932669447918c9b5f72%26callUnsubscribeLink%3Dhttp%253A%252F%252Fcall.intechopen.com%252Fapplication%252
      Femailfeedback%252Funsubscribe%252Fcallhash%252F172da6397924ca7740573d17eefadc91%26subjectLink%3Dhttps%
      253A%252F%252Fmts.intechopen.com%252Fsubjects%252Fhealth-
      sciences%26editorFullNameWithTitle%3DDr.%2BAlejandro%2BRodriguez-
      Garcia%2Band%2B%2BDr.%2BC.%2BStephen%2BFoster%26editorFullName%3DAlejandro%2BRodriguez-
      Garcia%2Band%2B%2BC.%2BStephen%2BFoster&data=02%7C01%7CKelly.Hutcheson%40wmchealth.org%7C1ef48a56f3
      89475b2b3308d5d084ad79%7C04a4e212fbc24cbdacc567389ee10acb%7C0%7C0%7C636644190626180787&sdata=D%2
      BX5EjHKRxCIhYt8xwgXevtG23o09zTAqH5bb3RP9RA%3D&reserved=0> -
      Unsubscribe<https://na01.safelinks.protection.outlook.com/?
      url=http%3A%2F%2Fcall.intechopen.com%2Fapplication%2Femailfeedback%2Funsubscribe%2Fcallhash%2F172da639792
      4ca7740573d17eefadc91&data=02%7C01%7CKelly.Hutcheson%40wmchealth.org%7C1ef48a56f389475b2b3308d5d084ad
      79%7C04a4e212fbc24cbdacc567389ee10acb%7C0%7C0%7C636644190626180787&sdata=wUD6%2BrsX4R8vjHOU2XN
      UM9vaWD9ZJuNlRB%2BdEeKhYhQ%3D&reserved=0> ©IntechOpen 2018


      Attention WMCHealth users: Do not open attachments or click on links contained in emails from unexpected sources or
      unknown senders.


    Attention WMCHealth users: Do not open attachments or click on links contained in emails from unexpected sources or
    unknown senders.


Attention WMCHealth users: Do not open attachments or click on links contained in emails from unexpected sources or unknown
senders.
Case 1:19-cv-08324-DLC Document 1-22 Filed 09/06/19 Page 3 of 3
